 FORT WAYNEFOUNDRY CORP.FortWayne Foundry Corporation Machining Divi-sionandInternational Union of Allied Industri-alWorkers of America,AFL-CIO. Case 25-CA-19451August 18, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn March 31, 1989, Administrative Law JudgeMichael O. Miller issued the attached decision. TheGeneral Counsel filed limited exceptions and a sup-porting brief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2ORDERThe NationalLaborRelations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, FortWayne Foundry Corporation Ma-chining Division,Fort Wayne,Indiana,itsofficers,agents,successors,and assigns,shall take the actionset forth in the Order as modified.1.Substitute the following for paragraph 1(a)."(a)Reprimanding,discharging,or otherwisediscriminating against any employee for joining orsupporting International Union of Allied IndustrialWorkers of America, AFL-CIO or any otherunion."2. Substitute the following for paragraph 2(b)."(b) Remove from its files any reference to theunlawful reprimand and the unlawful discharge andnotifyMark Walker in writing that this has beendone and that the reprimand and the discharge willnot be used against him in any way."3.Substitute the attached notice for that of theadministrative law judge.' In sec III,par. 9,the judge inadvertently stated that SupervisorKrause's reprimand of employee Walker occurred on April 1 The recordshows that the reprimand occurred on August 12 In his limited exceptions,theGeneral Counsel contends that thejudge should have provided that the Respondent remove from its filesany reference to the reprimand issued to Walker on August I, 1988, andthat the Respondent notify Walker in writing that this has been done andthat the reprimand will not be used against him in any way. We agreeand have modified the recommended Order accordinglyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government127The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten employees with loss ofpromotional opportunities or other reprisals if theyjoin or support a union.WE WILL NOT reprimand, discharge,or other-wise discriminate against anyof you forsupportingInternationalUnion of AlliedIndustrialWorkers ofAmerica, AFL-CIO or any other union.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Mark Walker immediate and fullreinstatement to his former job or, if that job nolonger exists,to a substantially equivalent position,without prejudice to his seniority or any otherrightsor privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge,less anynet interim earnings,plus interest.WE WILL notify him that we have removed fromour files any reference to his reprimand and dis-charge and that the reprimand and the dischargewill not be used against him in any way.FORT WAYNEFOUNDRY CORPORA-TION MACHINING DIVISIONJohn Petrison, Esq.,for the General Counsel.John C. Dresser, Esq.,of Fort Wayne, Indiana, for theRespondent.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge. Thiscasewas heard in Fort Wayne,Indiana, onJanuary 23,1989, based upon a charge filed by theInternational296 NLRB No. 18 128DECISIONS OF THENATIONALLABOR RELATIONS BOARDUnion of Allied Industrial Workers of America, AFL-CIO (the Union) on August12, 1988, and a complaintissued bythe RegionalDirectorfor Region25 of the Na-tional LaborRelations Board(the Board),on September26, 1988.The complaintalleges thatFort Wayne Found-ry Corporation,Machining Division(Respondent or theCompany),violated Section 8(a)(3) and(1) of the Na-tionalLaborRelationsAct (the Act) bymore closelyscrutinizingMark Walker's work performance,by issuinghim an unwarranted warning, andby discharging him,all becauseof hisunion activities,and by threatening em-ployees withreduced promotionalopportunities if theyjoined or supporteda union.Respondent's timely filedanswer denies the commissionof anyunfair labor prac-tices.All parties were afforded full opportunityto examineand cross-examine witnesses,argue orally,and submitbriefs.Briefs,which havebeencarefully considered,were submittedon behalf of the General Counsel and theRespondent.Basedon the entire record,including my observationsof thedemeanorof thewitnesses,Imake thefollowingFINDINGS OF FACT1.THE RESPONDENT'S BUSINESSAND THE UNION'SLABOR ORGANIZATION STATUS-PRELIMINARYCONCLUSIONS OF LAWRespondent is an Indiana corporation with a plant andplace of business on ConestogaDrivein Fort Wayne, In-diana,where it is engaged in the manufacture,sale, anddistribution of machine aluminum castings and relatedproducts for the automobile industry.The complaint al-leges and Respondent admits facts sufficient to establish,and I find and conclude,thatRespondent is, and hasbeen at all material times, an employer engaged in com-merce and in operations affecting commerce within themeaning of Section 2(2), (6), and(7) of the Act.The complaint alleges, the evidence establishes, Re-spondent has stipulated,and Ifindand conclude that theUnion is a labor organization within the meaning of Sec-tion2(5) of the Act.11.THE UNFAIR LABOR PRACTICESRespondent has been operating the Conestoga Drivefacility since aboutAugust1988. In August 1988,ithad acomplement of about 20 employees,working on a singleshift.Unlikethe employees at two other facilities ownedby Respondent,the employees at Conestoga Drive werenot representedby anylabor organization.The manager at this plant isJudyKessler,AnthonyKrouse is the floor supervisor,JohnSteward is the lead-man (an admitted statutory supervisor),and Rick Cole isone of the corporate owners.Included in Respondent'soperation is a line of machine tools known as the 4.3 line.That line consistsof fourmachines,operations10, 20, 30,and 40.Material goes from operation10 (Op 10)to eachsuccessive operation and each machine performs one ormore tooling functions,machining or drilling holes atprecise points and to precise depths, on each part beingproduced.Mark Walker was hired by Respondentin September1987 as a machine operator.He was evaluatedinOcto-ber, after 30 days,and hisperformance,attendance, andattitude were allrated in the goodto excellent range. Hewas evaluated againafter 90 days, inmid-December andwas givenfavorablecommentswith respect to his jobknowledge,time utilization,cooperationwith fellow em-ployees, safety, quality, and quantity of production. Itwas notedthat hewas "slow getting started in the morn-ings," thathe did not like to do de-burring, and that he"frown[ed]on overtime."Under "Areas for Improve-ment"itwas notedthat he needed to acceptmore re-sponsibility and "watch his temper"with respect toovertime assignments.In January1988,'Walker was of-fereda promotionto theleadman position;he declined itbecauseitwould conflict withhis commuting arrange-ments.In lateApril,Walker was offered and accepted a pro-motionto thepositionof toolsetter for the 4.3 line. Thiskey positionrequiredthat he checkthe drills used ateachstation in eachof the fourmachines,remove dulldrills for sharpening,set the properdrills in collars sothat theyare at therightlengths, reinstall them insleeves in the machine heads, and maintaintwo addition-al sets of drills, all set up in their collars, for the replace-ment of dull or brokenbits.One sparesetwas main-tainedat themachine, the secondwas ona board at thetoolcrib.Additionaldrillsweremaintained,by the tool-setter, in compartmentalized and labeleddrawers in thetoolcrib.In thetoolsetter capacity,Walker started workat 7 a.m., an hour after the machine operators, andworkedabout an hour afterthey left.In the evenings, hecheckedthe drillswhich werein the machines,replacingthosewhich were dull with thespares at the machines,and then replacingthe sparetooling.On July 22, Tim Fuhrman,amachine operator andbrother-in-lawofWalker, madethe initialcontact withthe Union. On July 28, ata restaurantoutside of town,Walkerand Fuhrmanmet with TedSautter, theUnion'srepresentative.Theydiscussed organizing Respondent'semployees,receivedunion literature and authorizationcards fromSautter, and signed authorizationcards.OnJuly 29,beginningbefore thestartofthe shift, bothWalker and Fuhrman distributed the cardsand literaturethey had receivedand secured signed cards from aboutsix oftheirfellowemployees.At the end of the July 29 shift,Kessler and Krouseheld ameeting withthe production employees to discussproblems onthe line andthe Company's certification byGeneralMotors.At the conclusionof that meeting, anemployee volunteered that he had heardrumors about aunion startingand was frightened.Krouse, who had simi-larly heard such rumors, told the employees:We don'tneed a unionhere. It makes us[manage-ment]look likewe're not doingour job. You cancome tous with any problemsand questions youhave,and we'llgladly try andanswer them, andsolve our problemsourselves.1All dateshereinafter are 1988 unlessotherwise specified FORT WAYNE FOUNDRY CORP.129Immediately after that meeting,Walker approachedKrouse and volunteered that if a union were to come in,he would join and support it. When asked why, he saidthat he wanted more job security.He did not tell Krousethat he was involved in the organizational activities.Sometime thereafter,Cynthia Krouse, a unit employeewho was Anthony Krouse's sister, asked Fuhrman forsome union literature.She was directed to Walker's car,from which she took it. There is no evidence concerningwhether or not she told her brother about this.On August 1, therewas aproblem on one of the oper-ations andWalker asked Steward whether he preferredthatWalker take his break at his usual time, 2 p.m., orwhile the operation was down, at 1 p.m. Steward toldhim to take it early and Walker took his coffee and wentto the door to the parking lot. While he stood there,Krouse came up on a forklift and proceeded to loadboxes on to a skid.Walker asked if Krouse wanted hishelp and was told "No."Afterhis break,Krouse calledWalker aside and reprimanded him, stating that he didnot ever want to see Walker standing in thedoorwaydoing nothing, drinking coffee, again.Walker told himthat he had been on a break approved by Steward andsuggestedthatKrouse verify that with Steward. Walkerthen observed Krouse and Steward in conversation.Nothing more was saidtoWalker.2On August 3, leadman John Steward approached em-ployees Steven Lothamer and Charles Davenport and in-dicated that he wanted to talk about the Union. Loth-amer said that he was in favor of it and Steward stated:If a union gets in, the Company will not promoteanyone who supports the union. . . . They willjust come and tell us . . . what to do . . . . Thingswill get worse. There will be stricter rules if theunion gets in . . . . The union would force us tohire minorities.When Lothamer said that the Union had nothing to dowith the hiring of minorities, Steward said that theywould enforce the law and walked off. He returned,however, to ask Lothamer and Davenport how theywould like it if a union tried to organize a business theyowned.Before he made these uncontradicted statements, Stew-ard testified, he had been told by Krouse that, as he washourly paid, he was a unit member. He has since beentold that he is a supervisor. Krouse did not corroborateSteward's testimony. Steward was perceived by someemployees as a supervisor and by othersas anemployee.There is no evidence that Respondent either knew aboutor disavowed Steward's remarks.On August 4, Lothamer completed his shift at Op 10.When he left, Krouse and Edwin Gervais, the manufac-turing engineer, remained to make adjustments to one ofthe station heads on that machine.3 Because they were2Walker's testimony is uncontradicted and was credibly offeredaKrouse did not recall working on Op 10 on August 4, however, heacknowledged coming in at 6 or 6.30 a m. on August 5 because Op 10was already down Gervais was not asked whether he had made adjust-ments to Op 10 on August 4 1 credit Lothamer's straightforward testi-mony While Lothamer favored the Union, he was not one of its organiz-working on Op 10, making adjustments which couldchange the required drill settings,Walker could not seteither the working tools or replacement sets required forthat operation.Walker set the tooling required for theothermachines.4Lothamer arrived at work on August 5 shortly before6 a.m. and found Krouse already there,working on Op10.They immediately ran into problems with the sizeand placement of holes drilled by station 3. Krousechanged drills several times,using tools that had previ-ously been set, and he set at least one additional set oftools for it,usingdrills from the tool crib. After Walkercame in,he also set tools for Op 10, replacing drillswhich were being broken in the effort to readjust thatmachine.Sometime before 9 a.m., as a result of a problem witha switch,the drills "rapided"into the material being ma-chined, broke, and the machine "crashed." The head andthe switch were reset and Krouse looked for Walker toprepare another set of tools.5Not seeing him in the im-mediate area,Krouse sent Lothamer to find him.Walkerwas on his break,sitting at a picnic table in the parkinglot,when Lothamer told him that Krouse wanted him.Walker replied, "Okay, I'll be in after break." Lothamerreported to Krouse that Walker was on his break andshould be in in a few minutes,at its conclusion.6Krouse then walked to the door and called out toWalker,"You mind coming in here now?" As Walkercredibly recalled,he replied,"I am on my way. I am onbreak."''Walker came in at the conclusion of his breakand found Krouse in the toolcrib,preparing another setof drills.Krouse did not ask for his help and Walker didnot volunteer it. Lothamer, however, heard Krouse tellWalker, "We're having trouble with themachines,you're supposed to be here" and Walker reply, "I didn'ters and is no longer employed by Respondent He is among the group ofwitnesses least likely to have an interest in the outcome of these proceed-ings and therefore most likely to be both impartial and credible*According to his checklist for August 4,Walker checked the toolingon Op 10 and found that it did not require replacement.The record doesnot indicate whether this entry was mistaken or was made before Krouseand Gervais began to make the adjustments on the headSAccording to Krouse,there should have been a spare set on the toolboard,already prepared by Walker In view of the changes being madeto the head settings the prior evening and throughout the morning hours,and the fact that they had already gone through several sets of tools thatmorning in an effort to get the proper machining, I cannot credit this at-tempt by Krouse to depict Walker as failing to perform his job functions.Walker cannot be faulted for the absence of additional sets of tools atthat point in time.Inote that Krouse also attempted,in his pretrial affida-vit, to blame Walker for causing the crash by missetting the tools, Re-spondent did not contend before me that they could attribute the crash toany failure on Walker's part.6 The foregoing events were credibly described by Lothamer.'Krouse's version varies in emphasis, he testified thatWalker hadflatly refused to either get tools for him or show him where the toolswere until he finished his break.Kessler, however,testified that Krousehad told her that Walker had replied-"Iam on my break. You can waituntilmy break is over"I creditWalker's version, noting,in addition todemeanor,Krouse's attempt to make Walker look bad by portraying himas failing to have properly prepared backup toolingfor Op 10, attemptingto blame him for the breakdown,and exaggerating the effect of the shut-down of Op 10, as set forth, infra.Ialso note the credible testimony ofLothamer and former employee Davenport to the effect that everythingin the toolcrib was plainly marked and that Krouse was able, without anydifficulty,to find the tools he desired,contrary to Krouse's testimony 130DECISIONSOF THE NATIONALLABOR RELATIONS BOARDknow you . . . was having trouble with the machines."Krouse told Walker to set more tools for station 3 andproceeded to install the tools he had already set himself.Walker then went to the plant manager's office wherehe asked Kessler whether he was entitled to breaks likeeveryone else.When she said that he was, he describedthe foregoing incident.She told him that while employ-eeswere allowed breaks,they were a team and some-times had to help out.Walker then told her that "If Iwasn'tgoing to be allowed to take a break like everyoneelse, I was going to have to find a job where I could."Kessler went out on the floor after her conversationwithWalker and spoke with Krouse.Krouse told herthat there should have been sets of tools on the machineand on the board in the toolcrib,ready to go, but werenot.He also said that, when he asked for Walker tocome in and show him where the tools were, so thatthey could get Op 10 up and running, Walker refused be-cause he was on his break.He concluded,"I can't workwith him anymore.I think we should get rid of him."sAccordingtoKessler and Krouse,Krouse suggested anumber of reasons for terminating Walker:poor attitude,repeated poor work performance and poor attendance.According to Krouse,the entire line of four machinesran out of parts and went down within minutes of Op 10going down and remained down until 10 a.m., resultingin a substantial loss of production.Walker,he claimed,was aware that the entire line was down and had actual-ly been on break throughout much of the morning whilethat line was down.His testimony is contradicted by thatof Charles Davenport and Donald Leon,both formeremployees on the 4.3 line with little or no interest in theoutcome of this litigation.According to Leon,while Op10 was down on August 5, Op 20 ran on accumulatedmaterials for all but 30 or 45 minutes;Ops 30 and 40never went down on that day. I credit Leon and Daven-port.While downtime is unquestionably serious to anyproduction facility, Krouse grossly exaggerated both thedown time and its effect in this incident.Sometime after Krouse spoke with Kessler,the two ofthem,together with Gervais,met with Rick Cole, one ofthe owners,and a decision was made to dischargeWalker. The immediate cause, according to Krouse, waswhat was characterized as Walker's refusal to cooperateby coming in off a break in order to assist in getting Op10 running.In his notebook,Krouse wrote that he firedWalker for "(1) not preforming [sic] his job properly, (2)poor atten. (3) attitude, not part of the teameffort."Ac-cording to Kessler, the main reasons were his repeatedpoor job performance and his attitude.Krouse, she said,gave her his notes of various problems with Walker,notes which he had accumulated over several months.Thus,Kessler noted thatWalker had been given averbalwarning,by Steward,for insubordinate conductto the leadman on May 26; Walker had signed a file noteacknowledging that warning.In that incident, when toldtodeburr parts,Walker had become upset, yelled,screamed and swore.On July 7,Kessler and Krouse rep-6 Krouse,contrary to Kessler's account of having gone out on thefloor,recalled that he went to Kessler'soffice totellher what had hap-pened and to suggestWalker's terminationrimanded Walker for having failed to show up for workafter calling in to say that he would be 3 hours late dueto car problems.That warning noted that he had beenlate on June 22 for the same reason and had been told, atthat time,that "car trouble was not considered an ex-cused absence."On July 19, Krouse and Steward toldhim to test tools after changing them and then warnedhim for replying"negatively and sarcastically"to theirdirection.On July 27, Krouse noted that he had caughtWalker on the parking lot, talking to his wife, afterhaving clocked in, and told him to stay in the plant. Hisnote contained a reference to Walker's claim that his carhad broken down again and that he wanted to fix itwhile his wife was waiting.9Krouse also gave Kessler four pages of notes, purport-edlymade on August 2,describing eight incidentswherein he had observed that Walker had failed to placethe proper drills at work stations,failed to replace worndrills or installed an improper part.Krouse had discussedthese observations with Walker but did not show him thenotes.Finally,Krouse gave Kessler a note, dated August3, reflecting that he had spoken to Walker about startinghis breaks early and returning from them late and aboutstaying busy when there was nothing for him to do.1 oAt the end of the day on August 5, Krouse calledWalker over to the toolcrib and told him that he wasbeing discharged because of his attendance,his "bad atti-tude" and for not being "a team player."Respondent did not have an established progressivediscipline system and did not allege that the discharge ofWalker was mandated by any such program.It did havean attendance program,begun in June,which providedthat an employee would be discharged after accumulat-ing five points;Walker had two. His last absence hadbeen on July 6.On the Monday following Walker's termination, Stew-ard told Lothamer that Walker had been fired because ofhis attendance.Lothamer pointed out that he had morepoints accumulated thanWalker had and asked if he,also,would be fired.Steward told Lothamer that hewould not be fired because the point system had beeneliminated on August 5, without anyone being told atthat time.III.ANALYSIS AND CONCLUSIONSA close case,requiring a determination of Respond-ent'smotivation,has been presentedby theforegoingfacts.On balance,I believe that the record herein sup-ports the allegations of General Counsel's complaint.9Walker did not dispute the first three warnings,referred to aboveHowever,he denied being outside after the start of his shift on July 27for more than 2 or 3 minutes and he denied that Krouse had spoken tohim about it His wife denied that he had been outside the plant at allafter 7 a.m. Krouse's knowledge of the car problem,which he would notlikely have known about if he had not spoken to Walker at that time,supports Krouse's testimony.1 ° These notes, and the August 1 incident at the doorway, wouldappear to form the basis of General Counsel's allegations that Respondentdiscriminatorily subjectedWalker'swork to closer scrutiny and gave himan unwarranted reprimand regarding his taking of a break.Walker didnot refute the observations reflected in Krouse's notes FORT WAYNE FOUNDRY CORP.131Thus,General Counsel has established thatWalkerwas engaged in union activity,thatRespondent hadknowledge of his union activity,"and that there wasunion animus amongWalker's immediatesupervisors.That animus was reflected both in Steward's threats andKrouse's statements,inKessler's presence,to the effectthat no union was needed and that a union would reflectbadly upon the management.Most significant is thetiming.Respondent"cracked down"on Walker, givinghim an unwarranted reprimand and more closely scruti-nizing his work,and then discharging him within thefirstweek after the advent ofunionactivity. Such evi-dence creates a strong prima facie case.Applying the analytical framework ofWright Line,251NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981),cert. denied 455 U.S. 989 (1982), which is appropriate tocases turning on motivation,the burden of proof shifts totheRespondent to establish that it would have dis-charged Walker even if there had been no union activity.In support of that burden,Respondent has shown that itrecognizes unions at its other facilities,that there werenounlawfulanimus statements by anyone above the levelof leadman,thatWalker's work performance and attitudeappeared to deteriorate in the months immediately pre-ceding the discharge, resulting in several warnings orreprimands,and finally thatWalker responded in amanner which could be deemed at least uncooperativewhen asked to cut short a break and assist his supervisorduring a breakdown on the line.If the record containedno more than this,Iwould be inclined to find that Re-spondent had sustained its burden of rebutting GeneralCounsel's prima facie case.However,the General Counsel has adduced additionalevidence which, I find, effectively overcomes that prof-fered by Respondent and establishes that the reasons as-signed for the discharge were pretextual.Had Walkernot been engaged in union activity,Imust conclude, hewould not have been discharged.Taking first the primary incident,Walker's alleged re-fusal to help Krouse on August 5, I note that Krouse hadunwarrantedly"jumped"Walker on August 1 concern-ing a legitimately taken break and had never retractedthat verbal warning.Itwas, therefore,not unreasonableforWalker to "bristle" when asked to forgo or cut shorta break or for him to question the plant manager aboutwhether he was being treated differently than other em-ployees.Moreover, Op 10 had been down throughoutthemorning and Walker was not made aware of anychange in that circumstance,creating any greater urgen-cy, when he was asked to cut short his break. Lothamerdid not convey any particular sense of urgency when herelayed Krouse'smessage,Krouse's own request did notnecessarily do so, and Walker's responses, to both Loth-amer and to Krouse, to the effect that he would return ina few minutes,followed by his actually doing so, maynot have been the optimum response but was not an un-equivocal rejection of a supervisor's order.i i In light of the small size of the unit, Walker's open profession of hissupport would reasonably have led Respondent to suspect that he wasone of the organizers.Moreover,it is a fair assumption,although not cnt-ical to resolution of this issue,that Cynthia Krouse told her brother thatWalker was supplying employees with union literatureOf particular significance to my conclusion is what Ifind tobe Krouse's otherwise inexplicableefforts to por-trayWalker in the worst possible light.He intensified hisobservationsofWalker,beginning immediately afterWalker's disclosure of support for a union, first makingan unwarranted assumption about his being on break andthen making what appears to be an unprecedented exami-nationof the work hehad done, compiling a list of al-leged deficiencies.He then attempted,without justifica-tion, to blame Walker for the breakdown and/or theextent of the downtime,both in his report to Kessler andin his testimony in this hearing.He also attempted toclaim that Walker was remiss in his duties by failing tohave additional tool sets ready on August 5. As the factsreflect, all of the sets which Walker had prepared wereused up in the efforts of Krouse and Gervais to reset theheads.He could not have prepared any additional setsforOp 10becauseof the adjustments being made byKrouse and Gervais.Krouse's efforts to add unwarrantedblame to Walker, over and above the immediate incidentof the break,are akin to the assertion of false or shiftingreasons and are indicative of pretext. SeeDelta Gas,282NLRB 1315 (1987), andSwift & Co.,250 NLRB 1223,1225 (1980).Respondent has alluded to other incidents,preexistingthe union activity,to show attitude and attendance prob-lems. One, the July 27 incident,was essentially insignifi-cant, involving a couple of minutes and a reasonabledesire to see that his wife got help with the car.The ab-senteeism allegationswere similarly insignificant.Re-spondent had an absenteeism program;Walker's recorddid not warrant any discipline under that program andwas less that that of other employees who were not dis-ciplined.Moreover,Respondent eliminated that programon the same day that it discharged Walker, indicatingthat it did not consider the program to be significant.Finally, I note that "bad attitude"and "not being ateam player"are frequently employed euphemisms forunion activity.While it is arguable that Walker had, onoccasion,displayed some attitude problems,those prob-lems, particularly his reluctance to accept direction, wereknown as early as December 1987 and did not precludethe Company from offering him a promotion to leadmanand actually promoting him to toolsetter.His alleged"bad attitude" and his "not being a team player"did notbecome significant to Respondent until after he becameinvolved in union activity.These facts lead me to con-clude that Respondent'suse of these terms convey itsdispleasure at his involvement in unionactivity.Accordingly,Imust conclude that Respondent dis-charged Mark Walker because of his union activity, inviolation of Section 8(a)(3) of the Act. I further find thatKrouse's reprimand of Walker on April 1,and his in-creased scrutiny of Walker'swork,both coming immedi-ately after Krouse acquired knowledge of Walker's unionactivity,were similarly discriminatorily motivated.Finally, I find,in agreement with the General Counsel,that the statements of John Steward,threatening unionsupporters with the denial of promotional opportunitiesand other reprisals, violatedthe Act.Steward's opinionof his own supervisory status at the moment when he ut- 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtered these unequivocal threats is irrelevant."It has longbeen recognized that the test of interference,restraint,and coercion. . .iswhether the supervisor'sconductreasonably tended to interferewiththe free exercise ofthe employee's rights under theAct." Florida Steel Corp.,224 NLRB 45 (1976). It is from the employees'prospec-tive, not the supervisor's, that these statements must beviewed.At least some of the employees who heardSteward's statements considered him to be the supervisorthat he was.Therefore,his inherently coercive state-ments must be found to violate Section 8(a)(1) of theAct.CONCLUSIONS OF LAW1.By threatening employeeswith the loss of promo-tional opportunities or other reprisalsin the event thatthey join or supporta union,Respondent has violatedSection 8(a)(1) of the Act.2.By giving Mark Walkeran unwarranted reprimand,by more closelyscrutinizinghis work and bydischarginghim becauseof hisunion activities and support,Respond-ent has violated Section 8(a)(3) and(1) of the Act.3.Theunfairlaborpracticesdescribed above affectcommercewithinthe meaningof Section 2(6) and (7) ofthe Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,Ifindthat it mustbe orderedto cease and desist and to take certain affirmative actiondesigned to effectuate the policiesof the Act. The Re-spondenthavingdiscriminatorilydischargedMarkWalker, an employee, it must offer him reinstatement andmakehim whole forany loss of earnings and other bene-fits,computed on a quarterly basis from the date of dis-charge to the date of a proper offer of reinstatement, lessany net interim earnings,as prescribedinF.W. Wool-worthCo.,90NLRB 289(1950), plus interest as comput-ed inNew Horizons for the Retarded,283 NLRB 1173(1987).On thebasis of these findings of fact and conclusionsof law and on the entirerecord,I issue the followingrecommended' 2ORDERThe Respondent, Fort Wayne Foundry CorporationMachining Division,FortWayne,Indiana, itsofficers,agents, successors,and assigns, shall1.Cease anddesist from(a)Discharging or otherwise discriminating againstany employee for joining or supporting the InternationalUnion of Allied Industrial Workers of America, AFL-CIO, orany other union.(b)Threateningemployeeswith the loss of employ-ment opportunities or other reprisalsif they join or sup-port a union.(c) In any like or related manner interferingwith, re-straining,or coercingemployees in the exercise of therights guaranteedthem bySection7 of the Act.2.Take the following affirmativeaction necessary toeffectuate the policiesof the Act.(a)Offer MarkWalker immediateand fullreinstate-ment tohis former job or, if that job nolonger exists, toa substantially equivalent position,without prejudice tohis seniorityor any otherrights or privilegespreviouslyenjoyed,and makehim whole for any loss ofearningsand other benefits sufferedas a resultof thediscrimina-tion against him, in the manner setforth in the remedysectionof thedecision.(b) Remove fromits files anyreference to the unlawfuldischargeand notify Mark Walker, in writing, that thishas been doneand that thedischarge will not be usedagainst him inany way.(c) Post at its plant inFort Wayne,Indiana, copies ofthe attachednotice marked"Appendix."'s Copies of thenotice, on formsprovided by theRegionalDirector forRegion25, after being signed bythe Respondent's au-thorizedrepresentative,shall be posted by the Respond-ent immediately upon receipt and maintainedfor 60 con-secutive days in conspicuous places including all placeswherenotices to employeesare customarilyposted. Rea-sonable steps shall be takenby theRespondent to ensurethat the noticesare not altered,defaced, or covered byany othermaterial.(d)Notifythe RegionalDirectorinwritingwithin 20days from the date of this Orderwhat steps the Re-spondent has takento comply.12 If no exceptions are riled as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses12 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."